Citation Nr: 9926020	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1964.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special month 
compensation was denied. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for special monthly pension has been 
developed.

2.  While the veteran is able to perform some daily 
activities without the need of any aid or assistance; he need 
minimal assistance dressing and undressing himself and eating 
his food.  He also needs some help protecting himself from 
hazards. 

3.  The veteran, as a result of his various disabilities, 
requires regular aid and attendance.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension 
based on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to special monthly compensation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he should be assigned special 
monthly pension on the basis that he requires regular aid and 
attendance, or, in the alternative, that he is housebound.  
After a review of the evidence, the Board finds that his 
contentions are supported by the record, and that assignment 
of special monthly pension based on the need for aid and 
attendance is appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (1998), 
special monthly pension may be granted when a claimant is 
receiving nonservice-connected pension or is permanently and 
totally disabled as a result of nonservice-connected 
disability, and is in need of regular aid and attendance, 
wherein regular assistance is required as a result of being 
blind, or being so nearly blind as to have corrected 
bilateral visual acuity no greater than 5/200, or concentric 
contraction of the visual field to 5 degrees or less; as a 
result of being a patient in a nursing home because or mental 
of physical incapacity; or is unable to clean or dress 
oneself.  See 38 C.F.R. § 3.351(c) (1998); see also 38 C.F.R. 
§ 3.352(a) (1998).  

In circumstances in which the criteria for regular aid and 
attendance are not satisfied, special monthly pension may be 
granted at the "housebound" rate if the veteran has a 
single permanent disability rated as 100 percent disabling 
under VA's Schedule for Rating Disabilities, and is actually 
housebound or has an additional single disability rated at 60 
percent disabling under VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) 
(1998).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
report of the most recent VA clinical evaluation of the 
veteran, which is the report of a September 1997 VA aid and 
attendance/housebound medical examination, shows that the 
veteran was not blind.  Neither this examination report, nor 
any other record indicates that he had corrected visual 
acuity no greater than 5/200, or that his visual field was 
compromised as contemplated under 38 C.F.R. §§  3.351(c), 
3.352(a) (1998). 

Likewise, the record does not show that the veteran currently 
resides in a nursing home or similar facility requiring 
constant care.  The September 1997 VA aid and 
attendance/housebound medical examination report indicates 
that the veteran does not reside in a nursing home.  Various 
statements from the veteran's friends indicate that he 
currently resides with his wife in their marital home. 

In support of his claim, the veteran has submitted several 
statements from his friends concerning his current lifestyle.  
These statements indicate a steady decline in the veteran's 
health and his ability to perform daily activities and is 
reliant on his wife for assistance. The statements also 
indicate that the veteran's wife must ensure that he takes 
his medication properly each day.  The statements indicate 
that he has gotten irritable and would abruptly leave without 
telling anyone.  

A September 1997 statement from the veteran's wife indicates 
that since he experienced two strokes, she has had to assist 
him with his daily activities.  She states that he has 
difficulty using his left arm and hand due to the strokes and 
needs assistance to dress himself.  She states that, as he is 
a diabetic, she must prepare a special diet for him and that 
he gets irritated because of this diet.  She must help him 
cut his food due to "clumsiness" in his left hand.  She 
states that he is frustrated due to his current physical 
condition and gets frustrated and agitated quickly.  She 
indicated that she occasion must remind him to bathe.

In addition to the statements from the veteran's wife and 
friends indicating that he needs assistance with daily life, 
the clinical evidence supports this contention.  The 
September 1997 aid and attendance/household examination notes 
that the veteran is not bedridden. While he is able to 
ambulate without assistance and needs no aids for locomotion 
or movement, he needs assistance help dressing and undressing 
himself. The report indicates that he requires help preparing 
and eating his meals.  Additionally, he needs help protecting 
himself from the hazards of life due to his memory deficit.  
His memory deficit requires him to seek the assistance of his 
wife to assist him with his prescription medication.  

The Board concludes, based on the evidence, that he is not 
able to tend to his basic daily needs.  Both the lay and 
contemporaneous clinical records demonstrate impairment of 
such degree as to require regular aid and attendance, as such 
impairment is defined in 38 C.F.R. § 3.352(a) (1998).

Accordingly, in view of the above, the Board must conclude 
that the preponderance of the evidence is for the veteran's 
claim for special monthly pension based on the need for 
regular aid and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


ORDER

Entitlement to special monthly compensation is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

